Title: From Thomas Jefferson to Felix Pascalis Ouviere, 16 August 1806
From: Jefferson, Thomas
To: Ouviere, Felix Pascalis


                        
                            Aug. 16. 06.
                        
                        Th: Jefferson returns to Doctor Pascalis his subscription paper to which he has with pleasure subscribed his
                            name. he believes the doctrine which Dr. Pascalis proposes to support, is founded in fact; and is sure it is of great
                            interest to the American commerce. he salutes him with respect & esteem.
                    